 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    GREGORY C. BONTEMPS,                              No. 2:19-cv-01537-TLN-DB
12                       Plaintiff,
13           v.                                         ORDER
14    R. THOMAS,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

19   636(b)(1)(B) and Local Rule 302.

20          On February 4, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on Plaintiff and which contained notice to Plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen (14) days. (ECF No. 11.)

23   Plaintiff has not filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ////

27   ////

28   ////
                                                       1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The findings and recommendations filed February 4, 2020, are adopted in full; and

 3         2. This action is dismissed without prejudice.

 4   DATED: April 7, 2020

 5

 6

 7

 8                                        Troy L. Nunley
                                          United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
